UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4898


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAILLE DEVON MIDGETTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:12-cr-00029-D-1)


Submitted:   June 28, 2013                 Decided:   July 25, 2013


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Henry Johnson, WILLIS JOHNSON & NELSON, PLLC, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamaille Devon Midgette pled guilty to conspiracy to

distribute and possess with intent to distribute a quantity of

cocaine (Count 1), and two counts of distribution of a quantity

of    cocaine     (Counts        2,   3).   He       was    sentenced         to   eighty-eight

months       of   imprisonment           for         each    offense          to     be     served

concurrently. On appeal, Midgette nominally raises five issues,

but    the    gist        of    his    appeal         is    that   the        district       court

miscalculated        the       drug   weight         attributable        to    him    and    as   a

result   imposed      a        procedurally      unreasonable        sentence.            For   the

reasons that follow, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), we

review   a    sentence          for   reasonableness          applying         a   “deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S.
38, 52 (2007). We first must ensure that the district court

committed no significant procedural error. Id. at 51. Only if

the   sentence       is    procedurally          reasonable        can    we       evaluate     the

substantive reasonableness of the sentence, again using an abuse

of discretion standard. Id.; United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).

              Midgette only alleges procedural error on appeal. In

determining whether the district court committed any significant

procedural error, we look to any failure in the calculation (or

the improper calculation) of the Sentencing Guidelines range,

                                                 2
the treatment of the Guidelines as mandatory, the failure to

consider the 18 U.S.C. § 3553(a) (2006) factors, the selection

of a sentence using clearly erroneous facts, and any failure to

adequately explain the chosen sentence, including any deviation

from the advisory Guidelines range. Gall, 552 U.S. at 51.

            Here, the district court accepted the recommendations

in the presentence report, including the drug amounts attributed

to Midgette. We review a district court’s calculation of drug

amounts for clear error. See United States v. Slade, 631 F.3d
185, 188 (4th Cir. 2011) (providing review standard). The court

primarily    based   its   drug    amount   finding   on   evidence   from

Midgette’s co-conspirator estimating the total amount of drugs

involved in the conspiracy. An investigator testified at the

sentencing hearing as to the reliability of the co-conspirator

and we find the evidence was sufficiently reliable to support

the district court’s findings of the amounts at issue. United

States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010); see

United States v. Uwaeme, 975 F.2d 1016, 1019 (4th Cir. 1992)

(noting   that   hearsay   alone   can   provide   sufficiently   reliable

evidence of drug quantity).

            We find that the district court’s explanation of its

sentence was adequate, Rita v. United States, 551 U.S. 338, 356-

57 (2007); United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010), especially in light of the fact that the eighty-

                                     3
eight-month sentence was imposed within a properly calculated

Sentencing Guidelines range of 78-97 months. A sentence within a

properly calculated Guidelines range is afforded a presumption

of   reasonableness      on     appeal.        Rita, 551 U.S.    at   347;   United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              Finally,    the      district          court     made    an   alternative

finding   that,    even    if      it    was       incorrect    in    its   drug   amount

findings, it would have imposed the same sentence based on an

analysis of the § 3553(a) factors. The court specifically relied

on our opinion in United States v. Savillon-Matute, 636 F.3d 119

(4th Cir. 2011), for this finding. See also United States v.

Keene, 470 F.3d 1347 (11th Cir. 2006).

              Accordingly, we find no clear error in the amount of

drugs for which Midgette was held responsible, Slade, 631 F.3d

at 188, and that his Guidelines range sentence was reasonable.

Rita, 551 U.S. at 347. Thus, we affirm his sentence. We dispense

with   oral    argument       as   the    facts        and    legal   contentions     are

adequately addressed in the materials before this court and oral

argument would not aid the decisional process.



                                                                               AFFIRMED




                                               4